          Case 1:18-cv-01636-TSC Document 44 Filed 02/26/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 COUNCIL OF PARENT ATTORNEYS
 AND ADVOCATES, INC.,

                Plaintiff,

        v.                                      Case No. 1:18-cv-1636-TSC

 ELIZABETH (BETSY) DEVOS,
 SECRETARY OF EDUCATION, et al.,

                Defendants.


                                   JOINT STATUS REPORT

       Pursuant to this Court’s November 30, 2020 Order, the parties respectfully submit this Joint

Status Report updating the Court on the status of negotiations regarding Plaintiff’s pending fee

application. Since the parties’ last report, they have reached an agreement in principle that, once

finalized and executed, will resolve the fees-and-costs without further litigation. That agreement

remains subject to final approval. The parties are now working to secure that final approval and

formalize their agreement in writing. Because this Court ordered the parties to file a joint status

report every sixty days, see November 30, 2020 Order, the parties plan to file another joint status

report no later than April 27, 2021.



       Dated: February 26, 2021        Respectfully submitted,

                                       BRIAN M. BOYNTON
                                       Acting Assistant Attorney General

                                       CARLOTTA WELLS
                                       Assistant Branch Director, Federal Programs Branch

                                       /s/ Kevin Snell
                                       KEVIN SNELL



                                                 1
Case 1:18-cv-01636-TSC Document 44 Filed 02/26/21 Page 2 of 2




                     Trial Attorneys
                     Federal Programs Branch
                     U.S. Department of Justice, Civil Division
                     1100 L St. NW
                     Washington, D.C. 20005
                     Telephone: (202) 305-0924
                     Fax: (202) 616-8460
                     Email: Kevin.Snell@usdoj.gov

                     Counsel for Defendant


                     /s/ Jennifer J. Clark
                     Jennifer J. Clark
                     Sidley Austin LLP
                     1501 K Street, NW
                     Washington, DC 20005
                     Telephone: (202) 736-8000
                     Fax: (202) 736-8711
                     Email: jennifer.clark@sidley.com

                     Seth Michael Galanter
                     Crystal M. Adams
                     National Center for Youth Law
                     1313 L St. NW, Suite #130
                     Washington, DC 20005
                     Telephone: (202) 288-8188
                     Fax: (202) 868-4788
                     Email: sgalanter@youthlaw.org

                     Michael Harris (admitted pro hac vice)
                     National Center for Youth Law
                     405 14th St., 15th Floor
                     Oakland, CA 94612
                     Telephone: (510) 835-8098
                     Fax: (410) 835-8099
                     Email: mharris@youthlaw.org

                     Counsel for Plaintiff




                               2
